DECISION AND JUDGMENT ENTRY
This is an original action brought by relator, Robert Andrew Williams, which seeks a writ of procedendo to compel respondent, J. Ronald Bowman, Judge, to proceed to judgment in what appears to be postconviction relief application filed by relator in July 2001. Respondent filed an answer on March 26, 2002.
A writ of procedendo will not issue unless the relator establishes a clear legal right to that relief and that there is no adequate remedy at law.  State ex rel. Brown v. Shoemaker (1988), 38 Ohio St.3d 344, 345. Extraordinary relief in procedendo is appropriate when a court has either refused to render a judgment or has unnecessarily delayed proceeding to judgment.  State ex rel. Miley v. Parrott (1996), 77 Ohio St.3d 64,  65.
In this case, relator alleges that respondent has not ruled on his "Motion for Jail Time Credit," filed on July 10, 2001.  Respondent answered that the motion had, in fact, already been ruled upon, providing a copy of the judgment entry filed stamped August 10, 2001.  Therefore, we conclude that relator has already been given the relief sought.
Accordingly, relator's petition for writ of procedendo is dismissed. Court costs of the action are assessed to relator.
WRIT DISMISSED.
Peter M. Handwork, J., James R. Sherck, J., and Mark L. Pietrykowski,P.J., CONCUR.